MEMORANDUM ***
Vartan Arutyunyan and Djulietta Arutyunyan, husband and wife and natives and citizens of Armenia, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s order denying their application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, see INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we grant the petition for review.
Upon review of the record, we conclude that the agency’s adverse credibility determination is not supported by substantial evidence. The agency’s alternative finding that the mistreatment experienced by Var-tan did not rise to the level of persecution is also not supported by substantial evidence. Vartan testified that he was detained for three days, and beaten to the point of unconsciousness. See Navas v. INS, 217 F.3d 646, 656 (9th Cir.2000).
We deem petitioners credible, see Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir.2004), and further conclude that they have established persecution based on their stated political beliefs. We therefore remand for a determination of whether evidence of changed country conditions rebuts, on an individualized basis, the presumption that petitioners have established a well-founded fear of future persecution. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.